CERTAIN IDENTIFIED INFORMATION MARKED AS [**REDACTED**] HAS BEEN EXCLUDED FROM
THIS EXHIBIT BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

EX. 10.1 – MAXR 10-Q FQE 6.30.2019

UNCLASSIFIED

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

1. CONTRACT ID CODE

 

PAGE OF PAGES

 

 

 

 

1  |  3 

2. AMENDMENT/MODIFICATION NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ NO.

 

PROJECT NO. (If applicable)

P00063

See Block 16C

[**REDACTED**]

 

 

6. ISSUED BY

CODE   

[**REDACTED**]

7. ADMINISTERED BY (If other than Item 6)

CODE 

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

 

8.  NAME AND ADDRESS OF CONTRACTOR (No., street, county. State and ZIP Code)

DIGITALGLOBE, INC.

 

Attn: [**REDACTED**]

 

1300 W 120TH AVENUE

WESTMINSTER CO 80234

 

9A. AMENDMENT OF SOLICITATION NO.

(x)

 

 

9B. DATED (SEE ITEM 11)

 

 

 

 

10A. MODIFICATION OF CONTRACT/ORDER

NO.HvJ021013CN002

 

CODE    1CGQ7

FACILITY CODE

 

10B. DATED (SEE ITEM 13)

07/30/2013

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14.   The hour
and date specified for receipt of
Offers                                      ☐ is extended.     ☐ is not
extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and
returning                                        copies or the amendment; (b) By
acknowledging receipt or this amendment on each copy or the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.   FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

Net Increase;

[**REDACTED**]

 

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.   IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.)  SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

D. OTHER (Specify type of modification and authority)

X

Incremental Funding IAW Paragraphs B.10

E. IMPORTANT:

          Contractor                      ☐  Is not.        ☒  Is required to
sign this document and return                         1             copies to
the issuing office.

 

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax  ID Number:     31-1420852

DUNS Number:    789638418

The purpose of this modification is to administratively correct the values of
CLINs 0705 and 0706 and to provide incremental funding to CLIN 0806

 

The Total Funding obligated under the contract increases by [**REDACTED**] from
[**REDACTED**] to [**REDACTED**].

 

The Total Value of the contract remains unchanged at $2,589,780,000.00

 

Continued...

 

Except as provided herein. all terms and conditions of the document referenced
in Item 9 A or 10A, as heretofore changed, remains unchanged and in full force
and effect .

15A. NAME AND TITLE OF SIGNER (Type or print)

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

[**REDACTED**]

 

[**REDACTED**]

 

15B.    CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

              NSN 7540-01-152-8070
Previous edition unusable

 

 








UNCLASSIFIED

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HM021013CN002/P00063

PAGE

OF

2

3

NAME OF OFFEROR OR CONTRACTOR

DIGITALGLOBE, INC.

 

ITEM NO.
(A)

SUPPLIES/SERVICES
(B)

QUANTITY
(C)

UNIT
(D)

UNIT PRICE
(E)

AMOUNT
(F)

 

 

1.  On Modification P00059, the Values of CLINs 0705 and 0706 were decreased by
[**REDACTED**] and [**REDACTED**], respectively. These changes were not captured
by the Government's electronic contracting system. This modification updates the
correct Values of CLINs 0705 and 0706 as follows:

 

a.  The Value of CLIN 0705 is hereby reduced from [**REDACTED**] by
[**REDACTED**] to [**REDACTED**].

 

b.  The Value of CLIN 0706 is hereby reduced from [**REDACTED**] by
[**REDACTED**] to [**REDACTED**].

 

2.  The Funding on CLIN 0806 is hereby increased from [**REDACTED**] by
[**REDACTED**] to [**REDACTED**]

 

All remaining items on this contract remain unchanged.

Discount Terms:

Net 30

Delivery Location Code:

[**REDACTED**]

See Statement of Work

 

 

Payment:

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0705

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

FOB: Destination

Period of Performance: 09/01/2013 to 08/31/2019

 

Change Item 0705 to read as follows(amount shown is the obligated amount) :

 

 

Commercial Satellite Imagery - Physical Media Delivery.

CLIN VALUE: [**REDACTED**]

Product/Service Code: 7640

Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES

 

 

 

 

[**REDACTED**]

 

 

NSN  7540-01-152-8067

OPTIONAL FORM 336 (4-86)

 

Sponsored by GSA

 

FAR 146 CFR\53.110

 

UNCLASSIFIED










UNCLASSIFIED

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HM021013CN002/P00063

PAGE

OF

3

3

NAME OF OFFEROR OR CONTRACTOR

DIGITALGLOBE, INC.

ITEM NO.
(A)

SUPPLIES/SERVICES
(B)

QUANTITY
(C)

UNIT
(D)

UNIT PRICE
(E)

AMOUNT
(F)

0706

Commercial Satellite Imagery - System Engineering

Services Support.

CLIN VALUE: [**REDACTED**]

Product/Service Code:  7640

Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES

Delivery: 08/31/2018

Change Item 0806 to read as follows(amount shown is the obligated amount):

 

 

 

[**REDACTED**]

0806

Commercial Satellite Imagery - System

Services Support.

CLIN VALUE:[**REDACTED**]

Product/Service Code: 7640

Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES

Delivery: 08/31/2019

Accounting Info:

[**REDACTED**]

Funded: [**REDACTED**]

Accounting Info:

[**REDACTED**]

Funded: [**REDACTED**]

 

 

 

[**REDACTED**]

 

 

G-1 Accounting and Appropriation Data

[**REDACTED**]

[**REDACTED**]

[**REDACTED**]

 

[**REDACTED**]

 

[**REDACTED**]

 

Total:

 

 

 

 

 

 

Amount   

 

[**REDACTED**]

[**REDACTED**]

 

  [**REDACTED**]

 

 

 

 

 

 

 

 

NSN  7540 01 152-8067

OPTIONAL FORM 336 (4-86)

 

Sponsored by GSA

 

FAR (48 CFR153.110

 

UNCLASSIFIED



